DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 01/21/2022, Applicant, on 07/31/2022, amended claims 1-4, 6-11, 13-18, and 20, canceled claims 5, 12, and 19. Claims 1-4, 6-11, 13-18, and 20 are pending in this application and have been rejected below.
Response to Arguments
Applicant's arguments filed 07/31/2022 have been fully considered, but they are not fully persuasive. In response to Applicant’s amendments, the 35 USC § 101 and 102 rejections have been overcome. However, the updated 35 USC § 103 rejection of claims 1-4, 6-11, 13-18, and 20 are applied in light of Applicant's amendments. 
Applicant’s arguments with respect to the rejection to the claims of 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. In light of Applicants amendments and arguments the Examiner updated the search and provided new art to reject the claim limitations. It is noted that the Applicant did not challenge the officially noticed facts set forth in the first Office Action on the merits for claims 7 and 17. Accordingly, the officially noticed facts are taken as Admitted Prior Art (APA). Specifically, it has been established that, at the time of the invention, it was old and well known in the art to utilize block chain for smart contracts old and well known communication method.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 

Claim(s) 1, 4, 8, 11, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9063829 (hereinafter “Yu”) et al., in view of U.S. PGPub 20170317515 to (hereinafter “Satake”) et al.
As per claim 1, Yu teaches A method, comprising: 
determining, by a transport, that a characteristic associated with an occupant is below a predefined threshold and within a predefined range of the predefined threshold,…; and responsive to detecting the level of the characteristic rising above the predefined threshold, performing, by the transport, an energy-usage action to reduce the characteristic level,; and wherein the energy-saving action is performed while the energy-usage action is performed;Yu 0072, 0091-0092: “FIG. 4A is a graph that illustrates some embodiments including the use of torque/output power/acceleration as a determinant of efficiency in view of a period of acceleration over time. As shown in the figure, prior to point 401 the directive engine power output (shown by the dashed line) oscillates both above and below the user-specified engine power output (shown by the solid line). Between points 401 and 404 lies time frame 405. During time frame 405 the directive power output comprises a region of both increased and decreased engine power output relative to the user-specified engine power output. Further, the time between points 401 and 402 reflects a region of decreased directive engine power output relative to the user-specified engine power output. Point 403 reflects a peak oscillation of the directive engine power output. Area 411 represents a region where, based on the user accelerating beyond a particular threshold, the system may allow a user to operate the engine without the directive power output of the second function being applied, for instance, in cases of urgency where a user needs a substantially wide-open throttle. In certain embodiments under these circumstances, a user depresses a gas pedal beyond a threshold. By going beyond the threshold (either a physical threshold, such as past a physical point, or a virtual threshold, such as beyond a particular speed), the system allows the operator to use the vehicle without the directive power output of the second function being applied…switch 311 may be a threshold on an accelerator pedal, whereupon if the user depresses the pedal past the threshold in terms of either how quick the pedal is depressed and/or how far the pedal is depressed, the switch is engaged. Switch 311 provides an input to a processing module, such as processing module 36 shown in FIG. 1A, and when the user has determined to override any energy savings or potential energy savings, processing module 36 allows the engine to be operated by the user in an unconstrained fashion.” {Examiner note: The art teaches the ability to track and analyze user (occupant) driving behavior (characteristics), and how the behavior effects the efficiency of the engine power (input to out). The art teaches the ability to analyze acceleration/gas pedal/break pedal (depress gas pedal) threshold data and utilizing the application of the ‘directive power output’ to perform energy saving actions.}  
wherein the characteristic comprises an interior temperature of the transport…; performing, by the transport, an energy-saving action to reduce the level of the characteristic, wherein the energy-saving action comprises activating a first device for cooling an interior of the transport… wherein the energy-usage action comprises activating a second device for cooling the interior of the transport which consumes more power than the first deviceSatake 0031-0057: “devices 2 such as switches and motors relating to control on opening and closing of the windows, the room illumination, the audio, the air conditioner (heater), the blower (blast fan), and others… in the vehicle power supply control device 1, when the area power supply slave 30 provides on-off controls on the relay contacts 31 and supplies power to the respective devices 2a and 2b, the devices 2a and 2b use power consumption W4 smaller than the power consumption W3 (the power reduction control)… For example, the mode 1 is a mode for an intermittent control on the heater and for a control on the room illumination. The mode 3 is a mode for stopping the blower (the blast fan). The mode 5 is a mode for stopping the air conditioner and the heater. The mode 2 is a mode relating to power limits and provided between the mode 1 and the mode 3, and the mode 4 is a mode relating to power limits and provided between the mode 3 and the mode 5, examples of which are omitted. In modes 1 to 5, the power limit on the device 2 is enhanced with an increase in the mode number .”
Examiner note: The art teaches the ability to control switches/motors connected to windows, fans, air conditioners, and heaters, etc. These temperature regulating devices are connected to a control system that can be triggered via a threshold set by a user (configure of the system). Thus, one of ordinary skill in the art would understands the components of temperature regulation with a heating and cooling system present, and that a cooling system uses significantly more power than a heating system. So, in a scenario where a desired temperature is set while the heater is on, but the internal temperature exceeds the desired temperature, the system will then switch to the AC to reduce the temperature, thus activating a second device/system that consumes more power than the first (the heater). Lastly, it is well known in the art that a AC system uses significantly more power than a heater in a vehicle.  
Yu and Satake are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Yu with the aforementioned teachings from Satake with a reasonable expectation of success, by adding steps that allow the software to determiner temperature data with the motivation to more efficiently and accurately utilize power consumption [Satake 0057]. 
 As per claim 4, Yu and Satake teach all the limitations of claim 1.
 In addition, Satake teaches: 
wherein the first device includes at least one of a fan and a window of the transport, and the second device includes an air conditioning system of the transport; Satake 0031-0057: “devices 2 such as switches and motors relating to control on opening and closing of the windows, the room illumination, the audio, the air conditioner (heater), the blower (blast fan), and others… in the vehicle power supply control device 1, when the area power supply slave 30 provides on-off controls on the relay contacts 31 and supplies power to the respective devices 2a and 2b, the devices 2a and 2b use power consumption W4 smaller than the power consumption W3 (the power reduction control)… For example, the mode 1 is a mode for an intermittent control on the heater and for a control on the room illumination. The mode 3 is a mode for stopping the blower (the blast fan). The mode 5 is a mode for stopping the air conditioner and the heater. The mode 2 is a mode relating to power limits and provided between the mode 1 and the mode 3, and the mode 4 is a mode relating to power limits and provided between the mode 3 and the mode 5, examples of which are omitted. In modes 1 to 5, the power limit.”
Yu and Satake are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Yu with the aforementioned teachings from Satake with a reasonable expectation of success, by adding steps that allow the software to determiner temperature data with the motivation to more efficiently and accurately utilize power consumption [Satake 0057]. 
 Claims 8, 11, 15 and 18 are directed to the CRM and system for performing the method of claims 1 and 4 above.  Since Yu and Satake teach the CRM and system, the same art and rationale apply.   
 Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9063829 (hereinafter “Yu”) et al., in view of U.S. PGPub 20170317515 to (hereinafter “Satake”) et al., in further view of U.S. Patent 9533550 to (hereinafter “Kitamura”) et al. 
  As per claim 2, Yu and Satake teach all the limitations of claim 1.
 Yu and Satake may not explicitly teach the following. However, Kitamura teaches: 
determining a number of occupants within the interior of the transport; Kitamura 035: “The vehicle condition detector 24 detects the passenger load factor θ of the vehicle 100 through the load compensation sensor. In particular, the vehicle condition detector 24 computes the passenger load factor θ as described below. In the vehicle condition detector 24, the load compensation sensor detects the weight of the vehicle 100, and the number of passengers is computed from the weight of the vehicle 100 detected by the load compensation sensor assuming that the body weight per passenger is, for example, 65 kg. The vehicle condition detector 24 computes, as the passenger load factor θ, the ratio of the computed number of passengers to the predetermined passenger capacity of the vehicle 100.”
and selecting one or more transport operations to perform based on the number of occupants;Kitamura 006-008: “performs a mathematical operation on an air conditioning reference temperature in the vehicle on the basis of the vehicle interior temperature, the vehicle exterior temperature, the vehicle interior humidity, and the passenger load factor of the vehicle. The vehicle air conditioning control device determines the air conditioning control pattern for providing the air conditioning in the vehicle on the basis of the air conditioning reference temperature obtained from the mathematical operation, and then, controls a vehicle air conditioning device on the basis of the air conditioning control pattern that is determined… The vehicle air conditioning control device provides the vehicle interior air conditioning by controlling the vehicle air conditioning device on the basis of the passenger load factor predicted for the next station…024: The vehicle air conditioning control device according to the present invention allows the operation control for the air conditioner with consideration given not only to the vehicle interior comfort but also to the energy saving and the power saving. Thus, the vehicle air conditioning control device capable of adequate air conditioning control from the comprehensive viewpoint of the energy saving, the power saving, and the vehicle interior comfort is provided…0251: decisions are made on the output of the air conditioner 6 and on the generation of the compressed air for the air brake through the compressor 13 on the basis of, for example, the vehicle interior thermal load, the power-running/regenerative electric power, the next-station passenger load factor, and the set temperatures. Consequently, even with the generation of the compressed air for the air brake through the compressor 13, the air conditioning control device 1 is capable of performing the operation control for the air conditioner 6 with consideration given not only to the vehicle interior comfort but also the energy saving and the power saving.”
Yu, Satake, and Kitamura are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Yu and Satake with the aforementioned teachings from Kitamura with a reasonable expectation of success, by adding steps that allow the software to determiner occupant data with the motivation to more efficiently and accurately organize and analyze data [Kitamura 024].
   As per claim 3, Yu and Satake teach all the limitations of claim 1.
 Yu and Satake may not explicitly teach the following. However, Kitamura teaches: 
determining one or more locations of one or more occupants within the transport; determining which a plurality of devices of the transport are available at the one or more locations; and selecting, the second device from among determined devices which are available at the one or more locations for activating; Kitamura 008: “In a case where the time between the measurement of the vehicle interior temperature and the arrival in the next station is shorter than the restart prevention time element that is predetermined for the air conditioning compressor and the passenger load factor at the next station is predicted to exceed the predetermined value, in other words, the number of passengers going on board at the next station is predicted to be over a given number, the vehicle air conditioning control device starts the air conditioning compressor before the arrival in the next station. The vehicle air conditioning control device provides the vehicle interior air conditioning by controlling the vehicle air conditioning device on the basis of the passenger load factor predicted for the next station…0174-0180, 0251: the passenger load factor θ(t) for a stoppage time T1 (t2 to t3) at a station A, when the boarding-and-alighting completion time tr [s] required for the completion of boarding and alighting of passengers at the station A…During the stoppage at the station A, the air conditioning load Qout [W] is adjusted such that the vehicle interior temperature Tin [° C.] does not fall below the vehicle-interior-temperature lower-limit value Tmin [° C.] between the opening of the doors at a time t2a and the completion of boarding and alighting of passengers. After the completion of boarding and alighting of passengers, the air conditioning load Qout [W] is adjusted such that the vehicle interior temperature Tin [° C.] …resulting from an decrease in the passenger load factor θ for a stoppage time T2 (t8 to t9) at a station B, when the boarding-and-alighting completion time tr [s] required for the completion of boarding and alighting of passengers at the station B becomes smaller than the set value trmax [s], the air conditioning load Qout [W] is adjusted in consideration of comfort. The increase and the decrease in the vehicle interior temperature Tin [° C.] cancel each other, so that the air conditioning load Qout [W] is kept at the original state.”
Yu, Satake, and Kitamura are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Yu with the aforementioned teachings from Kitamura with a reasonable expectation of success, by adding steps that allow the software to determiner occupant data with the motivation to more efficiently and accurately organize and analyze data [Kitamura 024].
 Claims 9-10 and 16-17 is directed to the CRM and system for performing the method of claims 2-3 above.  Since Yu, Satake, and Kitamura teach the CRM and system, the same art and rationale apply.
  Claims 6, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9063829 (hereinafter “Yu”) et al., in view of U.S. PGPub 20170317515 to (hereinafter “Satake”) et al., in further view of U.S. Patent 11079127 to (hereinafter “Tran”) et al.    
 As per claim 6, Yu and Satake teach all the limitations of claim 1.
 Yu and Satake may not explicitly teach the following. However, Tran teaches: 
receiving, by the transport, a validation of the energy-saving action, wherein the validation comprises a blockchain consensus between a peer group that includes the transport; Tran claim, 1: “a controller coupled to the one or more sensors and the actuator, the controller closing the baffle if air quality is below a threshold; and an outlet positioned after the baffle to deliver air to the building, wherein the controller makes air characteristic entries on a blockchain with Proof of Work Collaborative (POW-C) with a wallet ledger where a result of transactions are coupled to a wallet address, wherein the controller applies elliptic curve digital signature, and wherein the controller communicates on a network with a security miner that oversees the network prior to one or more full nodes distributing workload to other miners, the controller programmed to allow all miners participating in a blockchain network to solve equations together, confirm transactions together, find new blocks together, and combine their work and calculations without having to compete, thereby supporting the POW-C and reducing the energy required to process a transaction…058: Multiple blockchains can share network workloads to further improve overall efficiency and speed. The blockchain can be fully decentralized across its network or networks. The blockchain can be fully centralized across its network or networks. The blockchain to operate as private, closed networks. The blockchain can operate as open, publicly accessed networks. The devices operating the network are low cost, low power hardware such as a microcontroller for the air sensors. The devices operating the network can be Internet of Things devices. The devices operating the network may be devices within appliances, sensors, drones, medical device, aerospace vehicles, or motor vehicles.”
Yu, Satake, and Tran are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Yu and Satake with the aforementioned teachings from Tran with a reasonable expectation of success, by adding steps that allow the software to confirm data with the motivation to more efficiently and accurately organize and analyze data [Tran 058]. 
 Claims 16 and 20 is directed to the CRM and system for performing the method of claim 6 above.  Since Yu, Satake, and Tran teach the CRM, the same art and rationale apply.
  Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9063829 (hereinafter “Yu”) et al., in view of U.S. PGPub 20170317515 to (hereinafter “Satake”) et al., in further view of U.S. Patent 11079127 to (hereinafter “Tran”) et al., and in further view of Admitted Prior Art.
 As per claim 7, Yu, Satake, and Tran teach all the limitations of claim 6.
 Yu and Tran may not explicitly teach the following:
executing a smart contract, by the transport, to record the validation on a blockchain based on the blockchain consensus; However, it is Admitted Prior Art that smart contracts was old and well known type of automation/contract in the blockchain environment in the art at the time of Applicant's invention (see Tran 057: “the system is a fully functional blockchain which is operated in collaboration with its component elements”), which would have been obvious to include in a digital blockchain because the claimed invention is merely a combination of well-known elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 Claim 17 is directed to the machine/system for performing the method of claim 7 above.  Since Yu, Satake, Tran, and Admitted Prior Art teach the CRM, the same art and rationale apply. 
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wijaya; Halim. Climate Control System And Method For Optimizing Energy Consumption Of A Vehicle, .U.S. Patent 8467936 The present invention relates to a climate control system and method for optimizing energy consumption in a vehicle. 
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Arif Ullah/
Primary Examiner, Art Unit 3683